 

Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of the 15th day of October
(the “Effective Date”), is made among Eagle Shipping International (USA) LLC, a
Marshall Islands limited liability company (the “Company”), its parent Eagle
Bulk Shipping Inc., a Marshall Islands corporation (the “Parent”) and Sophocles
N. Zoullas (the “Executive”).

 

WHEREAS, the Board of Directors of the Parent (the “Board”) has determined that
it is in the best interests of the Company and the Parent for the Executive to
continue to serve as the Chief Executive Officer of the Company and Chairman of
the Board subject to the terms and conditions set forth in this Agreement;

 

WHEREAS, the Executive desires to accept such continued service, subject to the
terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, the Parent and the Executive agree as
follows:

 

1.             Employment Term. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company,
subject to the terms and conditions of this Agreement, for a term (the
“Employment Term”) commencing on the Effective Date and terminating on June 18,
2017 (the “Initial Term”) or upon an earlier Date of Termination, as defined in
Section 3(f) below; provided, however, that commencing on the expiration of the
Initial Term and each anniversary thereafter, the Employment Term shall
automatically be extended for one additional year unless, not later than 90 days
prior to any such anniversary, either party hereto shall have notified the other
party hereto that such extension shall not take effect.

 

2.             Terms of Employment.

 

(a)           Position and Duties.

 

(i)     During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company, with such duties and responsibilities as are
commensurate with such position, and shall report to the Board. In addition,
during the Employment Term, the Executive shall serve as Chairman of the Board.
The Executive’s principal location of employment shall be at the Company’s
offices in New York, New York; provided, however, that the Executive may be
required under reasonable business circumstances to engage in business travel in
connection with performing his duties under this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     During the Employment Term, the Executive shall devote substantially
all of his business time and attention to the business and affairs of the
Company and the Parent and use his reasonable best efforts to faithfully perform
his duties and responsibilities; but notwithstanding the foregoing, nothing in
this Agreement shall preclude the Executive (i) from engaging, consistent with
his duties and responsibilities hereunder, in charitable, educational and
community affairs, including serving on the board of directors of any
charitable, educational or community organization, (ii) from managing his
personal passive investments, (iii) upon approval of the Board, which approval
shall not be unreasonably withheld, from serving as a director of another
company; (iv) from engaging in activities approved by the Board; and (v) from
managing his investment in Delphin Shipping LLC, provided that such management
does not materially interfere with the Executive’s duties with the Company. The
Executive agrees not to take personal advantage of any business opportunities
relating to general shipping which may arise during the Executive’s employment
hereunder which could reasonably be expected to be business opportunities that
the Company or the Parent might pursue. The Executive further agrees to disclose
all such opportunities, and the material facts attendant thereto, to the Board
for consideration by the Company and the Parent. If within 15 business days of
the Executive disclosing such business opportunities to the Board, the Board
fails to adopt a resolution (and to provide a copy of same to the Executive)
that it may pursue such business opportunity, the Company and the Parent will be
deemed to have declined to pursue such opportunity, in which event the Executive
shall be free to pursue it, provided that the Executive does not have any
majority ownership interest or active day-to-day management role in any person
or entity which becomes engaged in such business opportunity.

 

(b)           Compensation and Benefits.

 

(i)     Base Salary. During the Employment Term, the Executive shall receive an
annualized base salary (“Annual Base Salary”) of not less than $850,000 payable
pursuant to the Company’s normal payroll practices. During the Employment Term,
the current Annual Base Salary shall be reviewed for increase at such time, and
in the same manner as the salaries of senior officers of the Company are
reviewed generally.

 

(ii)     Annual Bonus. For each calendar year of the Company completed during
the Employment Term, the Executive shall be eligible to receive a discretionary
cash bonus (“Annual Bonus”) as determined by the Compensation Committee of the
Board (the “Committee”). The performance goals attributable to the Annual Bonus
shall be set by the Committee following reasonable consultation with the
Executive. The Annual Bonus shall be paid as soon as practicable following the
determination of such bonus by the Committee and in no event later than the 15th
day of the third month following the end of the taxable year (of the Company or
the Executive, whichever is later) for which the bonus is payable. During the
calendar years of 2014 and 2015, the Executive will have a target Annual Bonus
opportunity equal to 50% of Annual Base Salary and a maximum Annual Bonus
opportunity equal to 75% of Annual Base Salary.

 

(iii)     Equity Compensation Plans. During the Employment Term, the Executive
shall be eligible to receive equity-incentive compensation in the Parent to be
awarded in the sole discretion of the Committee at levels commensurate with the
benefits provided to other senior officers and with adjustments appropriate for
his position as the Chief Executive Officer. All such equity-based awards shall
be subject to the terms and conditions set forth in the applicable plan and
agreements, and in all cases shall be as determined by the Committee.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

(iv)     Initial Equity Grants. Effective as of the Effective Date, the Company
shall grant Executive 540,540 shares of restricted stock, an option to purchase
675,676 shares of common stock at an exercise price of $18, and an option to
purchase 810,811 shares of common stock at an exercise price of $25.25 under the
Company’s 2014 Equity Incentive Plan (the “Equity Incentive Plan”), each vesting
ratably over a four year period, 25% on each anniversary of the date of grant,
in accordance with and subject to the terms and conditions set forth in the
Equity Incentive Plan and the award agreements substantially in the forms
attached hereto as Exhibit B. The Executive shall also receive not less than 60%
of the total compensation to be awarded under the Equity Incentive Plan.

 

(v)     Benefits. During the Employment Term, the Company shall provide the
Executive with participation in such benefit plans and fringe benefits as it
provides generally to similarly situated senior executives, all in accordance
with the eligibility provisions of such plans and benefits.

 

(vi)     Expense Reimbursement. During the Employment Term, the Executive shall,
upon submission of adequate documentary evidence reasonably satisfactory to the
Company, be entitled to reimbursement of reasonable and necessary out-of-pocket
expenses incurred in the performance of his duties hereunder on behalf of the
Company, subject to, and consistent with, the Company’s policies for expense
payment and reimbursement, in effect from time to time. All expenses
reimbursable pursuant to this Agreement shall be reimbursed by the end of the
calendar year following the year in which the expenses were incurred.

 

(vii)     Vacation. During the Employment Term, the Executive shall be eligible
for paid vacation in accordance with the policies of the Company as may be in
effect from time to time for senior officers generally; provided, however, that
during each full calendar year of the Employment Term, Executive shall be
entitled to at least four (4) weeks of paid vacation, prorated for each partial
calendar year of the Employment Term.

 

(viii)     Life Insurance. The Company shall continue to provide the Executive
with a life insurance policy during the Employment Term of this Agreement, as
determined by mutual agreement of the Company and the Executive.

 

3.             Termination of Employment.

 

(a)           Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of Disability
set forth below), it may provide the Executive with a Notice of Termination. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided, that, within the 30-day period after
such receipt, the Executive shall not have returned to full time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the inability of the Executive to perform his duties with the Company on a
full-time basis for 180 consecutive days or for 180 intermittent days in any
one-year period as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a licensed physician selected
by the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative. If the parties cannot agree on a licensed
physician, each party shall select a licensed physician and the two physicians
shall select a third who shall be the approved licensed physician for this
purpose.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(b)           Cause. The Company may terminate the Executive’s employment during
the Employment Term either with or without Cause by providing a Notice of
Termination to the Executive, provided that if such termination is with Cause,
such Notice of Termination may be provided to the Executive at any time
following the adoption of a written resolution by the Board (which shall require
an affirmative vote of not less than a majority of the Board (not including the
Executive)) that there is “Cause” for such termination. For purposes of this
Agreement, “Cause” shall mean:

 

(i)     the Executive’s continuing refusal to perform his duties or to follow a
lawful direction of the Board;

 

(ii)     the Executive’s intentional act or acts of dishonesty which Executive
intended to result in his personal, more-than-immaterial enrichment;

 

(iii)     the Executive’s documented willful malfeasance or willful misconduct
in connection with his employment or Executive’s willful and deliberate
insubordination; or

 

(iv)     the Executive is convicted of a felony or the Executive enters a plea
of nolo contendere to a felony.

 

(c)           The Executive’s employment may be terminated by the Executive for
Good Reason if (x) an event or circumstance set forth in the clauses of this
Section 3(c) occurs and the Executive provides the Company with written notice
within 90 days after the Executive has knowledge of the occurrence or existence
of the event or circumstance (the notice must specifically identify the event or
circumstance that the Executive believes constitutes Good Reason), (y) the
Company fails to correct the event or circumstance within 30 days after the
receipt of the notice, and (z) the Executive resigns within 60 days after the
date of delivery of the notice referred to in clause (x) above (after the
expiration of the 30 day cure period in clause(y) above). “Good Reason” means,
in the absence of the Executive’s written consent, any of the following:

 

(i)     a material diminution by the Company in the Executive’s Base Salary;

 

(ii)     a material diminution by the Company in the Executive’s Annual Bonus;

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(iii)     a material diminution in the Executive’s authority, duties, or
responsibilities; provided, that, the Executive’s removal as Chairman of the
Board shall not be deemed Good Reason; provided further, however, that the
Executive’s removal from membership on the Board shall constitute Good Reason
(unless such removal is as a result of death, Disability, termination of the
Executive’s employment for Cause or at the request of the Executive, other than
at the request of the Executive for Good Reason);

 

(iv)     a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board;

 

(v)     a material diminution in the budget over which the Executive retains
authority;

 

(vi)     a material change in the geographic location at which the Executive
must perform the services; or

 

(vii)     any other action or inaction that constitutes a material breach of the
terms of the Executive’s Agreement.

 

(d)           Voluntary Termination. The Executive may voluntarily terminate his
employment without Good Reason and such termination shall not be deemed to be a
breach of this Agreement.

 

(e)           Notice of Termination. Any termination by the Company for Cause,
without Cause or for Disability, or by the Executive for Good Reason or without
Good Reason, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 10(b) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
where applicable, (ii) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) sets forth the
applicable Date of Termination as provided below. The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(f)           Date of Termination. “Date of Termination” means the date
specified in the Notice of Termination.

 

(g)          Resignation from All Positions. Notwithstanding any other provision
of this Agreement, upon the termination of the Executive’s employment for any
reason, the Executive shall immediately resign as of the Date of Termination
from all positions that he holds or has ever held with the Company and the
Parent, including, without limitation, the Board. The Executive hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Company, but he shall be treated for all purposes as having so resigned
upon termination of his employment, regardless of when or whether he executes
any such documentation.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

(h)          Separation From Service Under Section 409A. Notwithstanding the
foregoing, the Executive will not be entitled to the benefits provided in
Section 4 on account of a Date of Termination unless the Executive has incurred
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

4.             Obligations of the Company upon Termination.

 

(a)           Good Reason; Other Than for Cause. If, during the Employment Term,
(1) the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or (2) the Executive shall terminate employment for Good
Reason:

 

(i)            the Company shall pay to the Executive in a lump sum in cash
within 60 days (except as specifically provided in Section 4(a)(i)(A)(3)
and 4(a)(iii)) after the Date of Termination, or if later, as provided in
Section 6 below, the aggregate of the following amounts:

 

A.     the sum of (1) the Executive’s accrued but unpaid Annual Base Salary and
any accrued but unused vacation pay through the Date of Termination, (2) the
Executive’s business expenses that are reimbursable pursuant to
Section 2(b)(vii) but have not been reimbursed by the Company as of the Date of
Termination, subject to such deadline for payment set forth in such section,
(3) the Executive’s Annual Bonus for the calendar year immediately preceding the
calendar year in which the Date of Termination occurs if such bonus has been
determined or earned but not paid as of the Date of Termination (at the time
such Annual Bonus would otherwise have been paid), and (4) an amount equal to
the product of the Executive’s Additional Bonus multiplied by a fraction, the
numerator of which is the number of days in the year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is 365 (collectively, the “Accrued Obligations”); and

 

B.     the amount equal to the product of (x) two and (y) the sum of (I) the
Executive’s Annual Base Salary and (II) the Additional Bonus (as defined below);
and

 

(ii)           for two years after the Executive’s Date of Termination, the
Company shall continue medical and life insurance benefits to the Executive
(and, if applicable, to any dependents of the Executive who received such
benefits under his coverage prior to the Date of Termination) at least equal to
those that would have been provided to the Executive (and to any such dependent)
in accordance with the plans, programs, practices and policies of the Company if
the Executive’s employment had not been terminated; provided, that the Executive
continues to make all required contributions; and

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

(iii)     all equity awards in the Parent held by the Executive (“Equity
Awards”) shall vest as if the Executive remained employed for an additional year
beyond the Date of Termination; provided, that, with respect to the Equity
Awards to be granted in accordance with Section 2(b)(iv), the Executive shall
vest in the Equity Awards to an extent no less than the Executive would have
vested in such Equity Awards had the Executive remained employed for two years
immediately following the date of grant under the applicable Equity Award. With
respect to any Equity Awards which are stock options or stock appreciation
rights, such Equity Awards shall remain exercisable until the later of one year
after the date of termination and the original expiration date of such options
or stock appreciation rights.

 

Except with respect to payments and benefits under Sections 4(a)(i)(A)(l)
and 4(a)(i)(A)(2) and 4(a)(iii), all payments and benefits to be provided under
this Section 4(a) shall be subject to the Executive’s delivering to the Company,
and not revoking, a signed release of claims substantially in the form of
Exhibit A hereto within fifty-two days following Executive’s Date of
Termination.

 

“Additional Bonus” means an amount equal to (i) 62.5% of Base Salary if the Date
of Termination occurs within the first two calendar years following the
Effective Date and (ii) 100% of Base Salary if the Date of Termination is at any
time thereafter.

 

(b)           Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause or if the Executive terminates his employment
without Good Reason during the Employment Term, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay or
provide to the Executive an amount equal to the amount set forth in clauses (1),
(2), and (except in the event of a termination by the Company for Cause) (3) and
(4) of Section 4(a)(i)(A) above.

 

(c)           Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Term, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than: (i) the obligation to pay or provide to the Executive’s
beneficiaries the Accrued Obligations, and (ii) the vesting of Equity Awards as
provided in subsection (e) below.

 

(d)           Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further obligations to the Executive, other than: (i) the
obligation to pay or provide to the Executive the Accrued Obligations, and
(ii) the vesting of Equity Awards as provided in subsection (e) below.

 

(e)           Vesting of Equity on Death or Disability. With respect to
Executive’s Equity Awards, if the Executive’s employment is terminated by reason
of death or Disability, such awards shall vest as provided in the first sentence
of Section 4(a)(iii) above, provided that any stock options or stock
appreciation rights shall become fully exercisable and shall remain exercisable
for a period of 12 months after such termination (or until the earlier original
expiration date of such options or stock appreciation rights).

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

5.             Section 280G.

 

(a)     Notwithstanding any other provisions in this Agreement, in the event
that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a change in
control of the Parent or the Company or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b)     In the case of a reduction in the Total Payments, the Total Payments
will be reduced in the following order: (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

(c)     For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(d)     At the time that payments are made under this Agreement, the Company
will provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing will be attached to the statement). If the Executive
objects to the Company’s calculations, the Company will pay to the Executive
such portion of the Total Payments (up to 100% thereof) as the Executive
determines is necessary to result in the proper application of this Section 5.
All determinations required by this Section 5 (or requested by either the
Executive or the Company in connection with this Section 5) will be at the
expense of the Company. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section 5
will not of itself limit or otherwise affect any other rights of the Executive
under this Agreement.

 

6.             Section 409A – Six Month Delay on Separation From Service if
Required. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable under
this Agreement during the six-month period immediately following the Executive’s
termination, shall instead be paid on the first business day after the
expiration of such six-month period, plus interest thereon, at a rate equal to
the applicable Federal short-term rate (as defined in Section 1274(d) of the
Code) for the month in which such Date of Termination occurs from the respective
dates on which such amounts would otherwise have been paid until the actual date
of payment.

 

7.             Full Settlement. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced as a result of a mitigation duty whether
or not the Executive obtains other employment. To the extent permitted by
applicable law, the Company shall pay directly to the Executive all reasonable
legal fees and expenses reasonably incurred by the Executive in connection with
the negotiation and preparation of this Agreement. All expenses reimbursable
pursuant to this Agreement shall be reimbursed as soon as practicable but in no
event later than the end of the calendar year following the year in which the
expenses were incurred.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

8.             Covenants. In order to induce the Company to enter into this
Agreement, as a material condition of his employment by the Company, the
Executive agrees as follows:

 

(a)           Nonsolicitation and Noncompetition.

 

(i)     Nonsolicitation. During the “Restricted Period” (as defined below), the
Executive, on his own behalf or on behalf of any other person, partnership,
corporation or other entity, will not, directly or indirectly, (i) intentionally
solicit or induce or attempt to solicit or induce any employee, agent or
consultant to terminate his or her relationship with the Company, or
(ii) intentionally take any action to interfere with, disrupt or attempt to
disrupt the relationship, contractual or otherwise, between the Company and any
customer, supplier, lessor, lessee, broker or employee or any other person or
entity which has a business relationship with the Company. For purposes hereof,
the “Restricted Period” means the period commencing on the date of this
Agreement and terminating twelve (12) months following the termination of the
Executive’s employment with the Company for any reason or no reason. As used in
this Section 8, “Company” shall include the Company, the Parent and their
affiliates.

 

(ii)     Noncompetition. During the Restricted Period, the Executive shall not
engage in any Competitive Activity (as defined below). If the Executive engages
in Competitive Activity in breach of this Section following the Date of
Termination, then the Company shall be entitled, on a non-exclusive basis, and
at the Company’s sole election, to (i) seek money damages to the extent they can
reasonably be determined; and (ii) seek injunctive and equitable relief on both
a provisional and permanent basis in accordance with Section 8(f) hereof. The
Company shall give the Executive prior written notice of any perceived breach
and 10 business days to cure prior to taking any action. As used in this
Section, “Competitive Activity” means involvement in the management or operation
of or control, direct or indirect, of a company that operates vessels, of which
at least 80% (by number of ships) are dry bulk vessels, wherever such business
is located in the world if such business is or reasonably could become a
competitor of the Company at the time the Executive becomes affiliated with such
company.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(b)           Property of the Company.

 

(i)     Proprietary Information. All right, title and interest in and to
“Proprietary Information” (as defined below) will be and shall remain the sole
and exclusive property of the Company. The Executive will not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in the performance of his duties to
the Company. If the Executive removes such materials or property in the
performance of his duties, the Executive will return such materials or property
to their proper files or places of safekeeping as promptly as possible after the
removal has served its specific purpose. The Executive will not make, retain,
remove and/or distribute any copies of any such materials or property, or
divulge to any third person the nature of and/or contents of such materials or
property or any other oral or written information to which he may have access or
become familiar in the course of his employment, except to the extent necessary
in the performance of his duties. Upon termination of the Executive’s employment
with the Company for whatever reason and whether voluntary or involuntary, or at
any time at the request of the Company, he will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in his possession and shall not retain any copies or other
reproductions or extracts thereof except for historical financial or corporate
information reasonably required to be retained for tax or related purposes. The
foregoing restrictions and obligations under this Section 8(b) shall not apply
to: (A) any Proprietary Information that is or becomes generally available to
the public other than as a result of a disclosure by the Executive, (B) any
information obtained by the Executive from a third party which the Executive has
no reason to believe is violating any obligation of confidentiality to the
Company, or (C) any information the Executive is required by law to disclose. In
the event that the Executive is requested in any proceeding to disclose any
Proprietary Information, the Executive agrees to give the Company prompt written
notice of such request and the documents requested thereby so that the Company
may seek an appropriate protective order. It is further agreed that if, in the
absence of a protective order, the Executive is nonetheless, in the written
opinion of his counsel, compelled to disclose Proprietary Information to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
the Executive may disclose such information to such tribunal without liability
hereunder; provided, however, that the Executive must give the Company written
notice of the information to be disclosed (including copies of the relevant
portions of the relevant documents) as far in advance of its disclosure as is
practicable, use all reasonable efforts to limit any such disclosure to the
precise terms of such requirement and use all reasonable efforts to obtain an
order or other reliable assurance that confidential treatment will be accorded
to such information.

 

“Proprietary Information” means any and all information of the Company or of any
subsidiary of the Company. Such Proprietary Information shall include, but shall
not be limited to, the following items and information relating to the following
items: (A) all intellectual property and proprietary rights of the Company
(including without limitation Intellectual Property) (B) computer codes or
instructions (including source and object code listings, program logic
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation), computer processing systems
and techniques, all computer inputs and outputs (regardless of the media on
which stored or located), hardware and software configurations, designs,
architecture and interfaces, (C) business research, studies, procedures and
costs, (D) financial data, (E) distribution methods, (F) marketing data,
methods, plans and efforts, (G) the terms of contracts and agreements with
customers, contractors and suppliers, (H) the needs and requirements of, and the
Company’s course of dealing with, actual or prospective customers, contractors
and suppliers, (I) personnel information, (J) customer and vendor credit
information, and (K) any information received from third parties subject to
obligations of non-disclosure or non-use. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information under the terms of this Agreement.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

(ii)     Intellectual Property. The Executive agrees that all “Intellectual
Property” (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company. To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, the Executive retains any interest in the
Intellectual Property, the Executive hereby irrevocably assigns and transfers to
the Company any and all right, title or interest that the Executive may now or
in the future have in the Intellectual Property under patent, copyright, trade
secret, trademark or other law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. The
Company will be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, trademarks and other similar registrations with respect
to such Intellectual Property. The Executive further agrees to execute any and
all documents and provide any further cooperation or assistance reasonably
required by the Company to perfect, maintain or otherwise protect its rights in
the Intellectual Property. If the Company is unable after reasonable efforts to
secure the Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of the Executive’s incapacity or any
other reason whatsoever, the Executive hereby designates and appoints the
Company or its designee as the Executive’s agent and attorney-in-fact, to act on
her behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s rights in the Intellectual Property. The Executive acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.

 

“Intellectual Property” means (A) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (B) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (C) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (D) all mask
works and all applications, registrations, and renewals in connection therewith,
(E) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (F) all
computer software (including data, source and object codes and related
documentation), (G) all other proprietary rights, and (H) all copies and
tangible embodiments thereof (in whatever form or medium), or similar intangible
personal property which have been or are developed or created in whole or in
part by the Executive (1) at any time and at any place while the Executive is
employed by Company and which, in the case of any or all of the foregoing, are
related to or used in connection with the business of the Company, or (2) as a
result of tasks assigned to the Executive by the Company.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

(c)     Interpretation; Severability. The Executive has carefully considered the
possible effects on the Executive of the confidentiality provisions and the
other obligations contained in this Agreement and the Executive recognizes that
the limitations are reasonable and necessary to protect the legitimate business
interests, developing new Proprietary Information and Intellectual Property and
developing goodwill of the Company. The parties hereto agree that if any portion
of the above restrictive covenants are held to be unreasonable, arbitrary,
against public policy, or for any other reason unenforceable, the covenants
herein shall be considered diminishable both as to time and geographic area;
each month for the specified period shall be deemed a separate period of time,
and the restrictive covenants shall remain effective so long as the same is not
unreasonable, arbitrary or against public policy, but in no event longer than
the Restricted Period. The parties hereto agree that in the event any court
determines the specified time period or the specified geographic area to be
unreasonable, arbitrary or against public policy, a lesser period or geographic
area which is determined to be reasonable, nonarbitrary and not against public
policy having an effect as close as permitted by applicable law to the provision
declared unenforceable shall be enforced against the Executive.

 

(d)     Calculation of Time. The time period covered by the restrictive
covenants contained in this Section 8 shall not include any period(s) of
violation of any restrictive covenant.

 

(e)     Independent Covenants. The covenants set forth in this Section 8 shall
be construed as an agreement independent of any other provision in this
Agreement, and the existence of any potential or alleged claim or cause of
action of the Executive against the Company or the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants contained herein. An alleged or
actual breach of this Agreement by the Company shall not be a defense to
enforcement of the provisions of this Section 8. It is acknowledged and agreed
that the provisions of this Section 8 shall survive the termination of this
Agreement.

 

(f)     Injunction; Specific Performance. The Executive acknowledges that if he
were to breach any of the provisions of this Section 8, it would result in an
immediate and irreparable injury to the legitimate business interests of the
Company for which monetary damages alone might not be an adequate remedy and
that the amount of such damages may be difficult to determine. Therefore, the
Executive agrees that if any such breach shall occur, if the Company so elects,
and in addition to all other remedies that the Company may have, the Company
shall be entitled to seek injunctive relief, specific performance, or any other
form of equitable relief to remedy a breach or threatened breach of this
Agreement. The existence of this right shall not preclude or otherwise limit the
applicability or exercise of any other rights or remedies which the Company may
have at law or in equity. If any action is brought by the Company pursuant to
this Section 8, the prevailing party shall be entitled to recover costs and
reasonable attorneys’ fees incurred in such action, the amount of such
reasonable attorneys’ fees to be determined by the court and not a jury.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

9.             Successors. This Agreement is binding on and may be enforced by
the Company or the Parent and their successors and assigns and is binding on and
may be enforced by the Executive and the Executive’s heirs and legal
representatives. The Company or the Parent shall cause any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial portion of its business and/or assets to
assume expressly and agree to perform this Agreement immediately upon such
succession in the same manner and to the same extent that the Company or the
Parent would be required to perform it if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

10.           Miscellaneous.

 

(a)     This Agreement will be governed by the laws of the State of New York.
All actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court sitting the
Borough of Manhattan in The City of New York. The parties hereto hereby
(i) submit to the exclusive jurisdiction of any state or federal court sitting
in the Borough of Manhattan in The City of New York for the purpose of any
action arising out of or relating to this Agreement brought by any party hereto,
and (ii) irrevocably waive, and agree not to assert by way of motion, defense,
or otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any of the above-named courts.

 

(b)     Notices under this Agreement must be in writing and will be deemed to
have been given (i) when personally delivered or (ii) three business days after
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid, and will be addressed as follows:

 

If to the Executive:
Sophocles N. Zoullas
c/o Eagle Shipping International (USA) LLC
477 Madison Ave.
New York, NY 10022

 

If to the Company:

 

Eagle Shipping International (USA) LLC
477 Madison Ave.
New York, NY 10022
Attention: Board of Directors

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

(d)     The Company may withhold from any amounts payable under this Agreement
such federal, state or local income taxes to the extent the same required to be
withheld pursuant to any applicable law or regulation.

 

(e)     Subject to the provisions of Section 3(c), the Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive, the Company or the
Parent may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

(f)     From and after the Effective Date, this Agreement shall supersede any
other employment agreement or understanding between the parties with respect to
the subject matter hereof except as otherwise specifically set forth in this
Agreement.

 

(g)     Notwithstanding any other provisions in this Agreement to the contrary,
any incentive-based compensation, or any other compensation, paid to the
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company, which is subject to recovery under any law, government regulation
or stock exchange listing requirement, will be subject to such deductions and
clawback as is required to be made pursuant to such law, government regulation
or stock exchange listing requirement.

 

11.           Director’s and Officer’s Insurance; Indemnification.

 

(a)     The Company shall indemnify the Executive, to the fullest extent
permitted by applicable law, against all costs, charges and expenses incurred or
sustained by the Executive, including the cost and expenses of legal counsel, in
connection with any action, suit or proceeding (collectively a “Proceeding”) to
which the Executive may be made a party by reason of the Executive being or
having been an officer, director, or employee of the Company or Parent or any of
its subsidiaries or affiliates. Notwithstanding the preceding, the Executive
shall not be entitled to indemnification in connection with any gross negligence
or willful misconduct of the Executive.

 

(b)     The Executive shall be covered during the entire term of this Agreement
and thereafter for at least six (6) years by officer and director liability
insurance in amounts and on terms similar to that afforded to other executives
and/or directors of the Company and the Parent or their affiliates, which such
insurance shall be paid by the Company or the Parent.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

12.     Section 409A. If it is determined that any amount due the Executive
under the terms of this Agreement has been structured in a manner that would
result in adverse tax treatment under Section 409A of the Code (“Section 409A”),
the parties agree to cooperate in taking all reasonable measures to restructure
the arrangement to minimize or avoid such adverse tax treatment without
materially impairing Executive’s economic rights and without materially
increasing the cost to the Company. Each payment made under this Agreement
(including each separate installment payment in the case of a series of
installment payments) shall be deemed to be a separate payment for purposes of
Section 409A. Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A. For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to the Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A. Notwithstanding anything to
the contrary in this Agreement, any payment or benefit under this Agreement or
otherwise that is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to the Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which the Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which the Executive’s “separation from service” occurs.  To the
extent any expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the payment or provision of in-kind benefits or expenses
eligible for reimbursement in any other calendar year (except for any life-time
or other aggregate limitation applicable to medical expenses), and in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.

 

13.     Survival.     The rights and obligations of the parties under the
provisions of this Agreement (including without limitation, Sections 5 through
13) shall survive, and remain binding and enforceable, notwithstanding the
expiration of the Employment Term, the termination of this Agreement, the
termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits and obligations of
such provisions.

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company and the Parent have
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

  SOPHOCLES N. ZOULLAS        

 

/s/ Sophocles N. Zoullas

 

     

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

 

 

  By: /s/ Adir Katzav             Name: Adir Katzav             Title: Chief
Financial Officer          

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

  By: /s/ Adir Katzav               Name: Adir Katzav               Title: Chief
Financial Officer    

 

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (the “Release”) is made as of this day of , , among Eagle
Shipping International (USA) LLC, a Marshall Islands limited liability company
(the “Company”), its parent Eagle Bulk Shipping Inc., a Marshall Islands
corporation (the “Parent”) and Sophocles N. Zoullas (the “Executive”).

 

1.

Executive hereby voluntarily, knowingly and willingly releases and forever
discharges the Company, its Parent and their subsidiaries and affiliates, and
each of their respective officers, directors, partners, members, shareholders,
employees, attorneys, representatives and agents, and each of their
predecessors, successors and assigns (collectively, the “Company Releasees”),
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them Executive or Executive’s executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever (a) arising prior to the time Executive signs
this Release; (b) arising prior to the time Executive signs this Release out of
or relating to Executive’s employment with the Company, service as a member of
the Board or the termination thereof; or (c) arising prior to the time Executive
signs this Release out of or relating to (i) the Employment Agreement between
the Company and the Executive, dated October 15, 2014 and (ii) any relevant
agreement, contract, plan, practice, policy or program of the Company. This
Release includes, but is not limited to, any rights or claims arising under any
statute, including the Employee Retirement Income Security Act of 1974,
Title VII of the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, or any other foreign, federal, state or local law or
judicial decision, including, but not limited to, and any rights or claims under
any policy, agreement, understanding or promise, written or oral, formal or
informal, between Executive and any of the Company Releasees. The foregoing
Release shall not apply to (i) claims that cannot be released under applicable
law, including, but not limited to, any claim for unpaid wages, workers’
compensation benefits, unemployment benefits; (ii) legally mandated benefits;
(iii) vested benefits, if any, under any equity plan, qualified or nonqualified
savings and pension plans in which Executive may have participated during his
employment with the Company or its affiliates; (iv) any claim related to
indemnification for acts performed while an officer or director of the Company
or the Parent or their affiliates as permitted under applicable law and the
bylaws of the Company or the Parent or their affiliates, as appropriate; or
(v) any claim that may be raised by Executive in his capacity as an
equity-holder of the Parent or its affiliates .

 

 
1

--------------------------------------------------------------------------------

 

 

2.

Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding, against any of the Company Releasees before any local, state,
federal or foreign agency, court or other body (each individually a
“Proceeding”). Executive represents that Executive is not aware of any basis on
which such a Proceeding could reasonably be instituted. Executive (i)
acknowledges that Executive will not initiate or cause to be initiated on his
behalf any Proceeding and will not participate in any Proceeding, in each case,
except as required by law; and (ii) waives any right Executive may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Notwithstanding the above, nothing
in Section 1 of this Release shall prevent Executive from (i) initiating or
causing to be initiated on his behalf any complaint, charge, claim or proceeding
against the Company before any local, state or federal agency, court or other
body challenging the validity of the waiver of his claims under the ADEA
contained in Section 1 of this Release (but no other portion of such waiver);
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC; or (iii) enforcing any of the claims preserved by the last sentence of
Section 1 of this Release.

 

3.

Executive acknowledges that Executive has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN INDEPENDENT ATTORNEY WHO IS NOT AFFILIATED WITH
AND HAS NO DUTY TO, THE COMPANY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE
OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN
FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

4.

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company, the Parent nor any other person is obligated to
provide any benefits to Executive pursuant to the Employment Agreement until
eight (8) days have passed since Executive’s signing of this Release without
Executive having revoked this Release, in which event the Company shall arrange
and/or pay for any such benefits otherwise attributable to said eight- (8) day
period, consistent with the terms of the Employment Agreement. If Executive
revokes this Release, Executive will be deemed not to have accepted the terms of
this Release, and no action will be required of the Company or the Parent under
any section of this Release.

 

5.

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company or the Parent.

 

6.

This Release shall be governed and construed in accordance with the laws of New
York, without reference to the principles of conflicts of law thereof.

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive, the Company and the Parent have executed the
Release as of the date and year first written above.

 



  SOPHOCLES N. ZOULLAS  

 



 

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

 

 

 

By:

 

     

 

Name:

 

     

 

Title:

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

 

By:

 

       

 

Name:

 

       

 

Title:

 







 

 

3